RYMER, Circuit Judge,
concurring in part and dissenting in part:
Although I concur in much of the disposition,1 I see no basis upon which to grant the petition with respect to whether Abulfeilat committed a “particularly serious crime.” The immigration judge (IJ) explicitly recognized that one of the factors to consider was “whether the type and circumstance of the crime indicate that the alien would be a danger to the community,” Decision and Order (July 25, 2002) at 8-9 (citing Matter of Frentescu, 18 I. & N. Dec. 244 (BIA 1982)), and In re Q-T-MT-, 21 I. & N. Dec. 639 (BIA 1996); and Abulfeilat’s crime, which would have evaded Iraqi sanctions, was unquestionably a danger to the country — thus to the “community.” The IJ explained why,2 the BIA’s order embraced the explanation, and remand is needless for it is clear as can be *164that the Board believes his crime was a threat to national security. The Board is not compelled to find otherwise, so I dissent.

. I concur in Parts I, III and IV.


. Indeed, the IJ relied upon our own disposition affirming Abulfeilat’s conviction, where we noted that the express purpose of the prohibitions that Abulfeilat violated was to protect the national security. United States v. Abulfeilat, No. 94-50446, 1996 WL 355564, at *1 (9th Cir. June 25, 1996).